Citation Nr: 1205039	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  03-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury to the lumbar spine.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 27, 1979, to July 9, 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2003 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's request to reopen a previously denied claim of service connection for a low back disability on the grounds that no new and material evidence had not been presented.

In July 2008, the Veteran appeared at a hearing before an acting Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a decision in September 2008, the Board granted the Veteran's request to reopen the previously denied claim, and then remanded the claim for further development. 

After the requested development was completed, in a decision in October 2010, the Board denied the claim of service connection on the merits.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2011, the parties filed a Joint Motion for Remand.  In an Order in May 2011, the Court granted the parties' Motion to vacate the Board's decision, and remanded the matter for further action.

In October 2011, the Board notified the Veteran and his attorney that the acting Veterans Law Judge, who presided over hearing in July 2008 had retired.  The Veteran was asked if he wanted another hearing.  No response has been received.  







The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In Joint Motion for Remand, the parties agreed that the Board did not adequately assist the Veteran in obtaining service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper federal custodian the in-patient records from the Brooke Army Medical Center from June 8, 1979, to June 25, 1979, for treatment, among other things, of psychophysiologic musculoskeletal disorder, left lower back, chronic, moderate, treated.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



